This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 COMMUNITY 1st BANK LAS VEGAS,

 3          Plaintiff-Appellee,

 4 v.                                                                                     No. 35,090

 5 QUICK CARE, LLC, a New Mexico
 6 limited liability company, and
 7 ALFONSO ARCHULETA,

 8          Defendants-Appellants.

 9 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
10 Manuel I Arrieta, District Judge

11 Moses, Dunn, Farmer & Tuthill, P.C.
12 Nathan C. Sprague
13 Albuquerque, NM

14 for Appellee

15 Alfonso Archuleta
16 Las Cruces, NM

17 Pro Se Appellant

18                                 MEMORANDUM OPINION

19 SUTIN, Judge.
 1   {1}   Defendant Alfonso Archuleta appeals, pro se, from a district court order

 2 denying a motion to set aside a judgment pursuant to Rule 1-060(B) NMRA. We

 3 issued a calendar notice proposing to affirm. Defendant has responded with a pro se

 4 memorandum in opposition. We affirm.

 5   {2}   As we previously observed, Defendant’s notice of appeal indicates that he is

 6 appealing from two orders. [RP 719] The first order is a January 30, 2014, order that

 7 included the denial of his motion to intervene. [RP 461, 722] We note that the ruling

 8 was based on the fact that Defendant Archuleta was already a party in the case. [RP

 9 461 (¶ 1)] In any event, the matter became moot when Defendant entered into a

10 subsequent settlement and a stipulated order of dismissal with prejudice in August

11 2014. [RP 613]

12   {3}   The second order listed on the notice of appeal [RP 719] is a September 22,

13 2015, order that denied Defendant Archuleta’s motion to set aside the original

14 judgment. [RP 700] The Rule 1-060(B) motion argued that the judgment should be set

15 aside as applied to Defendant Quick Care, LLC. [RP 617] Our calendar notice

16 proposed to hold that the district court properly denied the motion on the ground that

17 Defendant Archuleta could not represent Defendant Quick Care. See LR3-202(B)

18 NMRA (prohibiting pro se parties from representing corporations); see also NMSA

19 1978, § 36-2-27 (1999) (prohibiting the unauthorized practice of law). Because


                                             2
1 Defendant Archuleta’s memorandum in opposition continues to attempt to advocate

2 on behalf on Defendant Quick Care, we conclude that he has not established any error

3 below.

4   {4}   For the reasons set forth in this Opinion, we affirm.

5   {5}   IT IS SO ORDERED



6                                          __________________________________
7                                          JONATHAN B. SUTIN, Judge


8 WE CONCUR:



 9 _________________________________
10 MICHAEL D. BUSTAMANTE, Judge


11 _________________________________
12 STEPHEN G. FRENCH, Judge




                                             3